Citation Nr: 1314776	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  06-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969, including in combat service in Republic of Vietnam and his decorations include the Purple Heart Medal and the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent evaluation, effective October 28, 2004.  

In August 2007, the Veteran testified before the undersigned Acting Veterans Law Judge at the local VA office.  A transcript of the hearing has been associated with the claims file. 

In February 2008, the Board remanded the matter to the RO for additional evidentiary development.  

In April 2010, the Board increased the Veteran's PTSD to 70 percent, effective from October 28, 2004.  The Board also raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This derivative claim was then remanded for additional development.  

In this decision, the Board grants entitlement to a TDIU due to the Veteran's PTSD, effective January 16, 2008.  In reaching this determination, the Board is aware that in an April 2012 rating decision, the RO granted service connection for lung cancer and for brain cancer and assigned initial 100 percent evaluations for each disability, effective February 15, 2012, as well as entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2002), also effective that date.  Nothwithstanding the above, the Board's action is consistent with case law of the United States Court of Appeals for Veterans Claims (Court) and the opinion of VA's General Counsel.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (VA must consider whether a separate disability supports a TDIU rating independent of the other 100 percent disability rating), see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating).


FINDING OF FACT

The evidence shows that as of January 16, 2008, the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU as of January 16, 2008, have been met. 38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(b) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants a TDIU rating, a complete grant of the benefits sought on appeal and a discussion of VA's duty to notify and assist is unnecessary. 

The Veteran presently seeks a TDIU, indicating that his service-connected PTSD prevents him from following and maintaining gainful employment.  In this regard, the Board finds that the evidence sufficiently confirms that the Veteran has continually been unemployed, having last worked on January 15, 2008.  See VA Form 21-4192.  Therefore, the determinative matter centers on whether a TDIU is warranted pursuant to 38 C.F.R. § 4.16. 

Under applicable criteria, a TDIU rating may be assisted where a Veteran has a service-connected disability(ies) (I) rated 60 percent or more disabling or (II) 40 percent disabling, with sufficient additional disability evaluation(s) to yield at least 70 percent combined disability evaluation.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Here, the Veteran is currently service connected for PTSD (rated at 70 percent), scars (rated at 20 percent), tinnitus (rated at 10 percent), diabetes mellitus (rated at 10 percent), and residuals of a lymphadentopathy (rated at 0 percent).  The combined disability rating is 80 percent, effective from March 31, 2009.  However, the Veteran's 70 percent disability rating for PTSD is effective from October 28, 2004.  Thus, the Veteran's service-connected disabilities, and even his PTSD alone, satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2012). 

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared,

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor). 

The evidence shows that the Veteran's service-connected PTSD renders him unemployable as of January 16, 2008, the day after his last day of work.  The Board notes the Veteran's claims file contains private treatment records, dating from February 2005 to June 2007; VA treatment records, dating from December 2004 to December 2012; Social Security Administration (SSA) records; and, reports of VA compensation examinations, dated March 2005, October 2009, July 2010, and May 2011.  These records show his continuous treatment for his PTSD.  

As stated on his VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran was last worked on January 15, 2008, when he retired from his job as a housing inspector for approximately 32 years.  He specifically noted his PTSD was the reason he retired.  

The evidence of record shows that the Veteran attended VA PTSD group therapy sessions from December 2004 to February 2005, where he was generally noted to have little or no participation during the therapy sessions as he remained quiet.  On several occasions, it was noted that he was accompanied by a friend.  He stopped attending in February 2005 due to complaints that it made his symptoms worse. 

A January 2005 VA medication management note indicates the Veteran attended group therapy, but that he took 3 weeks off from work in the prior December because he did not want to be around anyone.  Thereafter, he did return to work.  . 

A January 2005 therapy treatment plan shows that the Veteran reported he could not do such activities as going fishing or to a ball game, going to parties, or spending time with friends, because he could not stand the people, the talk, and the noise.  He stated that he felt better alone, but did attend church with his wife.  He did not, however, talk to his wife very much.  Similarly, during outpatient treatment in February 2005, the Veteran indicated that he had been married to his wife for 32 years and that he then worked as a housing inspector.  Otherwise, he had complaints of anxiety and depression, with some sleep problems but better.  His memory was improved with medication. 

The Veteran had a PTSD examination in March 2005.  During this examination, with regards to his employment, the Veteran stated he continued to work, but he would sometimes take off due to feeling crowded.  Otherwise, he only visited with a niece.  On mental status examination, the Veteran endorsed suicidal ideation and homicidal ideation, but denied intent.  Based on the results of the examination, the VA examiner diagnosed PTSD, chronic, and assigned a GAF score of 47.  The VA examiner noted that the Veteran was presently able to maintain employment. 

Following the March 2005 VA examination, the Veteran underwent an evaluation with a private psychologist in December 2005.  Similar to the symptoms he reported to the March 2005 VA examiner, the Veteran stated he was socially isolated, and he avoided people, including his wife.  Other symptoms included depression, difficulty sleeping, loss of appetite, and loss of interest in daily grooming.  He also had suicidal ideation without intent.  He denied anxiety and symptoms of psychosis, but felt that his medication had not helped much.  There was no indication as to his ability to maintain employment.  

The record on appeal also contains private therapy progress notes from December 2005 to February 2007.  These show that the Veteran reported symptoms substantially the same as those he reported to the March 2005 VA examiner.  Of note, he complained of continued problems with anxiety and depression, plus continued stress in his marriage and problems with crowds.  He continuously reported making progress in managing his symptoms.  In fact, he reported a decrease in his symptoms in September 2006, and his therapist commented in February 2007 that although the Veteran had some PTSD symptoms, the symptoms were minimal and well-managed.  He denied suicidal ideation and homicidal ideation.  

In April 2006, prior to the Veteran stopping working, his employer submitted a statement on the Veteran's behalf, attesting to the fact that the Veteran's behavior changes to a more negative approach.  Additionally, the Veteran was not associating with other staff, and kept to his office.  The employer stated he felt that the Veteran was experiencing a "high degree of stress or depression."  Further, there were previous counseling sessions about this issue, but no change in behavior.  The Veteran's employer stated he was concerned this could lead to with regards to his work performance.  

In August 2007, the Veteran testified in support of his previous claim for an increased rating at a Board hearing.  Specifically regarding his employment, he explained that he had been employed part-time since the spring, but was previously employed full-time.  He felt he would need to leave his job shortly due to being unable to deal with new employees and due to feeling more irritable and less tolerant. 

In a March 2009 statement, a friend of the Veteran's wrote that he had known the Veteran since 1971, but the Veteran now was introverted and "someone that no one knows anymore." 

The Veteran underwent a second VA PTSD examination in October 2009.  The Veteran reported to the October 2009 VA examiner that he had quit his job in 2007.  The examiner also noted that the Veteran's PTSD symptoms, particularly his isolation, irritability, and sleep disturbances, would likely impact some types of employment options, particularly those which would require a significant amount of interaction with the public or co-workers.  The examiner further stated that it is feasible that the Veteran would be able to maintain gainful employment in other types of employment situations where significant public contact would not be a frequent requirement.  The Veteran would most likely function best in more solitary types of employment environments.  The VA examiner also found that the Veteran's social functioning was "somewhat impacted." 

In April 2010, the Board remanded this issue of entitlement to a TDIU for an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, and in particular, his PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.

In July 2010, the Veteran again underwent a VA PTSD examination.  The Veteran stated that nothing has really changed since the prior October 2009 examination.  He reported that he has not worked since 2008, in part because there was a change in administration.  The Veteran explained that his previous supervisors had understood that if he needed to take time off they would let him make it up on the weekend, but the new supervisors do not.  Ultimately, following an objective mental examination, the examiner determined that the Veteran's PTSD symptoms do not preclude employment, as no gross impairment and social functioning was noted.  There was no additional rationale for this statement provided by the examiner.  

In May 2011, the Veteran was also examined in May 2011, with regards to his remaining service connected disabilities.  However, the examiner concluded that these disabilities, namely his diabetes and scars, do not affect employment whatsoever.  However, this examiner did not comment on the Veteran's PTSD and any impact on his employability regarding that disability alone.  

Other relevant evidence in the file for consideration includes the Veteran's favorable Social Security Administration (SSA) determination of unemployability.  The SSA records show the Veteran is receipt of disability benefits due in part to dysthymic disorder, and also due to osteoarthritis, as of February 2008.  The Board notes this is approximately one month following his retirement.  

The Board finds that the Veteran's statements as to the severity of his symptoms of PTSD and the impact on his employability are within his own personal observation.  Further, his statements, as well as the supporting statements from his employer and friend to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has provided a generally consistent account, to include solely for the purpose of obtaining medical care and treatment.  Moreover, the objective medical findings tend to corroborate his account of symptomatology.  Thus, to this extent, the Board finds the Veteran's account that he is unemployable due to the severity of his PTSD as of January 16, 2008, the day following his retirement.  As such, entitlement to a TDIU, effective from January 16, 2008, is warranted.  

Finally, as the evidence shows, and the Veteran acknowledges, he was employed on a full-time basis prior to January 16, 2008, there is no entitlement under the law to this benefit prior to that time.  See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  


ORDER

A TDIU rating due solely to PTSD is granted effective January 16, 2008, subject to the regulations controlling disbursement of VA monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


